Sherwood, C. J.,
(dissenting). The defendants in this case were partners and did business under the firm name of John Greenop & Co. Lavery loaned to the firm $600, and took back a note signed by the firm therefor, payable to his order in six months, with interest at 8 per cent., at Northern National Bank, Big Rapids, Mich. The note was dated January 21, 1883. After the note became due the payee, Lavery, sold the note, and indorsed it over to the plaintiff, who now brings suit upon it against the members of the firm; the firm being dissolved, and no settlement of the partnership matters ever having been made between the copartners. The declaration was in assumpsit upon the common counts and the note. Defendant Lavery did not appear, and was defaulted. Greenop appeared, pleaded the general issue, and denied the execution of the note under oath. On the trial, the execution of the note and the plaintiff’s ownership thereof were duly proved.
The counsel for Greenop insisted upon the trial of the cause that the plaintiff, being an assignee of the note *672after it became due, could not maintain this suit upon it; that the note grew out of the partnership transactions of the firm; that no suit at law could have been brought upon it by Lavery while he owned it; that the plaintiff's interest therein is subject to all the equities of the original parties to the note, and that Lavery could not sue himself, neither could his assignee sue the firm. The circuit judge held in accordance with the view of defendants' counsel, and directed the verdict for the defendants. This, I think, was correct, and that the case is so nearly like that of Davis v. Merrill, 51 Mich. 180 (16 N. W. Rep. 861), it should be ruled by the principles therein laid down, and the judgment should therefore be affirmed.